Citation Nr: 0421539	
Decision Date: 08/05/04    Archive Date: 08/09/04	

DOCKET NO.  98-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2000, the Board denied the veteran's claim.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2001, 
the Court vacated the Board's decision, granting the 
Secretary's motion to remand.  The Board again denied the 
claim in May 2002.  In October 2002, the Court granted a 
joint motion, vacating and remanding the Board's decision.  
The Board remanded the appeal in July 2003.  Copies of the 
motions and Court's orders have been included in the claims 
file.  


FINDING OF FACT

The veteran does not have heart disability as a result of VA 
medical treatment, including medication prescribed in July 
1992.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a heart disorder have 
not been met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court's decision in Pelegrini II v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004), held, in part, that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice as 
required by 38 U.S.C.A. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.

In the present case, a substantially complete application was 
received in September 1992.  Thereafter, in a rating 
decision, dated in October 1997, the claim was denied.  Only 
after that rating decision was promulgated did the AOJ, in 
September 2003 and April 2004 provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by the VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notices provided to the appellant were not given prior 
to the first AOJ adjudication of the claim in October 1997, 
the notices were provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notices has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant has indicated that he does not 
desire a hearing.  A statement of the case, dated in 
September 1998, and a supplemental statement of the case, 
dated in April 2004, advised the veteran of the laws and 
regulations pertaining to his claim.  These documents 
informed him of the evidence of record and explained the 
reasons and bases for denial of his claim.  Opinions have 
been obtained from a VA cardiologist and pharmacist, and the 
veteran has been afforded a VA examination.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the appellant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA have been fully satisfied and, as 
discussed above, the timing of that notice has not been 
prejudicial error to the appellant in this case. 

When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
For claims filed prior to October 1, 1997 (the veteran filed 
his claim on September 28, 1992), a showing of negligence or 
fault on the part of VA is not necessary for recovery.  Brown 
v. Gardner, 115 S. Ct. 552 (1994); 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that an 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(e).  These regulations have 
been found to properly implement the statute.  Id.

VA treatment records reflect that the veteran's hypertension 
medications were being adjusted during June and early July 
1992.  On July 8, 1992, the veteran was placed on Cardura.  
When seen on July 13, 1992, the veteran indicated that he was 
unable to tolerate Cardura.  He stated that his heart was 
racing.  Cardura was discontinued.  He was seen again on July 
15, 1992.  At that time, he reported that he had had 
tachycardia since he had been seen at the clinic on July 13, 
1992.  He also reported shortness of breath with exertion.  
An EKG showed ST-T-wave abnormalities in the anterior wall of 
unknown cause, but not present in 1991.  

The veteran was hospitalized at a VA facility on July 15, 
1992.  On hospitalization, the veteran's heart was regular 
without any gallop or murmur.  Chest X-ray was normal.  
Holter monitor showed normal sinus rhythm with no significant 
dysrhythmia.  EKG showed anterior wall ischemia.  The veteran 
was admitted to the hospital with symptoms consistent with 
tachyarrhythmia secondary to medication that was given as an 
antihypertensive drug.  The discharge diagnoses included 
hypertension and cardiac arrhythmia secondary to medication.

A September 1992 VA treatment record reflects that the 
veteran had a negative stress test.

The above-referenced hospital and treatment records will be 
accorded medium probative weight because they reflect the 
best efforts of the health care providers to record their 
impressions and findings contemporaneous with the event, but 
they do not indicate that the health care providers had 
access to the veteran's complete medical records at the time 
they were treating the veteran.

The report of a February 1998 VA cardiology examination 
reflects that the examiner had access to the veteran's claims 
file.  The veteran reported that he had a history of heart 
damage due to improper treatment at a VA facility.  The 
examiner commented that, while the veteran stated that he had 
heart damage, there was no evidence of damage documented by 
the veteran's record.  While there was some anterior 
subendocardial ischemia shown on electrocardiogram, this did 
not show that the veteran had actual heart damage.  The 
examiner could find no evidence of the veteran's having had a 
myocardial infarction.  The veteran's sinus tachycardia was 
arrhythmia, but not a critical arrhythmia and not the type of 
thing that one would normally find from the drugs the veteran 
was taking.  The impression was hypertensive cardiovascular 
disease.  X-rays of the veteran's chest were normal.  An EKG 
had a normal sinus rhythm and T-wave abnormality.  The 
examiner commented that there was no evidence of severe heart 
damage and it was unlikely that any pathology the veteran had 
was caused by treatment at the VA medical center.  This 
evidence will be accorded large probative weight because it 
reflects the health care providers finding and indicates that 
the health care provider had access to and reviewed the 
veteran's medical records.

A November 2002 VA treatment record reflects an impression of 
coronary artery disease and history of remote myocardial 
infarction.  This evidence will be accorded extremely small 
probative weight because, as will be explained later, a 
preponderance of the evidence is against a finding that the 
veteran has had a myocardial infarction.  Therefore, this 
impression is based upon an inaccurate factual basis.  

The reports of December 2003 opinions by a VA staff 
cardiologist and VA pharmacist reflect that the veteran's 
records had been reviewed.  They conclude that there is no 
evidence that the veteran has any heart disease in spite of 
his minor EKG changes.  It was concluded that Cardura could 
not have caused any permanent heart damage because there is 
no causal relationship between taking Cardura and resulting 
heart damage.  It was summarized that there was no evidence 
that the veteran had any permanent heart damage in 1992 or 
had any heart problem at the current time.  Further, there 
was no evidence that the medication given to him could have 
caused palpitations or heart damage.  This evidence will be 
accorded very large probative weight because it reflects a 
studied review, by the opinion providers, of the veteran's 
health history, specifically that relating to his taking of 
the medication Cardura and any possible heart damage.

The veteran's representative has submitted information 
relating to the medication Cardura, including its uses and 
possible side effects.

Based upon a review of the evidence of record, there is no 
competent medical evidence indicating that the veteran ever 
had a myocardial infarction.  The veteran has indicated his 
belief that he had a myocardial infarction.  There is 
competent medical evidence indicating that the veteran did 
not have a myocardial infarction.  The veteran is not 
qualified, as a lay person, to offer a medical diagnosis or a 
medical etiology with respect to a myocardial infarction.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's statements with respect to whether 
or not he had a myocardial infarction will not be accorded 
any probative weight.  In the absence of any competent 
medical evidence indicating that the veteran had a myocardial 
infarction and competent medical evidence indicating that he 
did not have a myocardial infarction, a preponderance of the 
evidence is against a finding that the veteran has ever had a 
myocardial infarction.

The November 2002 VA treatment record reflects an impression 
of coronary artery disease, and the February 1998 VA 
examination indicates that there was no evidence of "severe 
heart damage."  While reading the statement "severe heart 
damage" might lead one to infer that there was heart damage 
of some kind, a careful reading of the February 1998 VA 
examination report reflects that the examiner did not find 
that there was any heart damage.  Rather, the examiner 
concluded that the veteran had not had a myocardial 
infarction and that the EKG abnormalities did not show that 
the veteran had actual heart damage.  With consideration that 
the impression of coronary artery disease has been accorded 
very small probative weight, that the December 2003 opinions 
have been accorded very large probative weight, and that the 
February 1998 VA examination report has been accorded large 
probative weight, the Board concludes that the veteran does 
not have heart damage.  Therefore, a preponderance of the 
evidence is against a finding that the veteran currently has 
any heart damage.  

The evidence relating to the drug Cardura, submitted by the 
veteran, reflects that tachycardia is a possible side effect 
of the drug.  However, this evidence does not provide any 
basis for concluding that the tachycardia resulted in any 
permanent heart damage.  With consideration of the December 
2003 opinion that there is no causal relationship between 
Cardura and any permanent heart damage, a preponderance of 
the evidence is against a finding that the veteran currently 
has any heart damage that is related to any VA treatment, 
including medication prescribed for the veteran's 
hypertension.  Therefore, he has no additional disability 
from the VA treatment in 1992 as contemplated by 38 U.S.C.A. 
§ 1151.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for a heart disorder is 
denied.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



